Upon consideration of the petition filed by Defendant on the 6th of July 2018 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2018."
The following order has been entered on the motion filed on the 6th of July 2018 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 14th of August 2018."